
	
		II
		111th CONGRESS
		1st Session
		S. 1756
		IN THE SENATE OF THE UNITED STATES
		
			October 6, 2009
			Mr. Harkin (for himself,
			 Mr. Leahy, Mr.
			 Durbin, Mr. Specter,
			 Mr. Kohl, Mr.
			 Schumer, Mr. Franken,
			 Mr. Sanders, Mr. Brown, Mr.
			 Cardin, Mr. Merkley,
			 Mrs. Feinstein, Mr. Dodd, Mrs.
			 Boxer, Mr. Lautenberg,
			 Mr. Kaufman, and
			 Mr. Nelson of Florida) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To amend the Age Discrimination in Employment Act of 1967
		  to clarify the appropriate standard of proof.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Protecting Older Workers Against
			 Discrimination Act.
		2.Findings and
			 purpose
			(a)FindingsCongress
			 finds the following:
				(1)In enacting the
			 Age Discrimination in Employment Act of 1967, Congress intended to eliminate
			 discrimination against individuals in the workplace based on age.
				(2)In passing the
			 Civil Rights Act of 1991, Congress correctly recognized that unlawful
			 discrimination is often difficult to detect and prove because discriminators do
			 not usually admit their discrimination and often try to conceal their true
			 motives.
				(3)Congress has
			 relied on a long line of court cases holding that language in the Age
			 Discrimination in Employment Act of 1967, and similar antidiscrimination and
			 antiretaliation laws, that is nearly identical to language in title VII of the
			 Civil Rights Act of 1964 would be interpreted consistently with judicial
			 interpretations of title VII of the Civil Rights Act of 1964, including
			 amendments made by the Civil Rights Act of 1991. The Supreme Court’s decision
			 in Gross v. FBL Financial Services, Inc., 129 S. Ct. 2343 (2009), has eroded
			 this long-held understanding of consistent interpretation and circumvented
			 well-established precedents.
				(4)The holding of
			 the Supreme Court in Gross, by requiring proof that age was the but
			 for cause of employment discrimination, has narrowed the scope of
			 protection intended to be afforded by the Age Discrimination in Employment Act
			 of 1967, thus eliminating protection for many individuals whom Congress
			 intended to protect.
				(5)The Supreme
			 Court’s holding in Gross, relying on misconceptions about the Age
			 Discrimination in Employment Act of 1967 articulated in prior decisions of the
			 Court, has significantly narrowed the broad scope of the protections of the Age
			 Discrimination in Employment Act of 1967.
				(6)Unless Congress
			 takes action, victims of age discrimination will find it unduly difficult to
			 prove their claims and victims of other types of discrimination may find their
			 rights and remedies uncertain and unpredictable.
				(b)PurposeThe
			 purpose of this Act is to ensure that the standard for proving unlawful
			 disparate treatment under the Age Discrimination in Employment Act of 1967 and
			 other anti-discrimination and anti-retaliation laws is no different than the
			 standard for making such a proof under title VII of the Civil Rights Act of
			 1964, including amendments made by the Civil Rights Act of 1991.
			3.Standard of
			 proofSection 4 of the Age
			 Discrimination in Employment Act of 1967 (29 U.S.C. 623) is amended by adding
			 after subsection (f) the following:
			
				(g)(1)For any claim brought
				under this Act or any other authority described in paragraph (5), a plaintiff
				establishes an unlawful employment practice if the plaintiff demonstrates by a
				preponderance of the evidence that—
						(A)an impermissible factor under that Act
				or authority was a motivating factor for the practice complained of, even if
				other factors also motivated that practice; or
						(B)the practice complained of would not
				have occurred in the absence of an impermissible factor.
						(2)On a claim in which a plaintiff
				demonstrates a violation under paragraph (1)(A) and a defendant demonstrates
				that the defendant would have taken the same action in the absence of the
				impermissible motivating factor, the court—
						(A)may grant declaratory relief,
				injunctive relief (except as provided in subparagraph (B)), and attorney's fees
				and costs demonstrated to be directly attributable only to the pursuit of a
				claim under paragraph (1); and
						(B)shall not award damages or issue an
				order requiring any admission, reinstatement, hiring, promotion, or
				payment.
						(3)In making the demonstration required
				by paragraph (1), a plaintiff may rely on any type or form of admissible
				circumstantial or direct evidence and need only produce evidence sufficient for
				a reasonable trier of fact to conclude that a violation described in
				subparagraph (A) or (B) of paragraph (1) occurred.
					(4)Every method for proving either such
				violation, including using the evidentiary framework set forth in McDonnell
				Douglas Corp. v. Green, 411 U.S. 792 (1973) shall be available to the
				plaintiff.
					(5)Except as provided in paragraph (6),
				this subsection shall apply to any claim that the practice complained of was
				motivated by a reason that is impermissible, with regard to that practice,
				under—
						(A)this Act, including subsection
				(d);
						(B)any Federal law forbidding employment
				discrimination;
						(C)any law forbidding discrimination of
				the type described in subsection (d) or forbidding other retaliation against an
				individual for engaging in, or interference with, any federally protected
				activity including the exercise of any right established by Federal law
				(including a whistleblower law); or
						(D)any provision of the Constitution that
				protects against discrimination or retaliation.
						(6)This subsection shall not apply to a
				claim under a law described in paragraph (5)(C) to the extent such law has an
				express provision regarding a legal burden of proof applicable to that
				claim.
					(7)In any proceeding, with respect to a
				claim described in paragraph (5), the plaintiff need not plead the existence of
				this subsection.
					(8)In this subsection, the term
				demonstrates means meet the burdens of production and
				persuasion.
					.
		4.ApplicationThis Act, and the amendments made by this
			 Act, shall apply to all claims described in section 4(g)(5) of the Age
			 Discrimination in Employment Act of 1967 (29 U.S.C. 623(g)(5)) pending on or
			 after June 17, 2009.
		
